IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10043
                        Conference Calendar



DARNELL SLAUGHTER,

                                         Plaintiff-Appellant,

versus

NFN YEAGOR, Sergeant; NFN Stevens, Lieutenant;
NFN HALL, Lieutenant; NFN YARBOROUGH, Captain;
NFN THOMAS, Major,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:99-CV-259
                      --------------------
                         August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Darnell Slaughter, Texas prisoner No. 820164, appeals from

the district court’s dismissal with prejudice of his civil rights

complaint for failure to comply with the court’s order to pay an

initial partial filing fee pursuant to the Prison Litigation

Reform Act of 1995 (PLRA).   We do not address whether the

district court should have considered the possibility of a lesser

sanction, see McNeal v. Papasan, 842 F.2d 787, 790 (5th Cir.

1988), because our review of the record, including Slaughter’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10043
                                -2-

complaint and his appellate brief, shows that Slaughter has

failed to allege a constitutional violation.   Verbal abuse and

threats by prison guards do not violate the Constitution.     Bender

v. Brumley, 1 F.3d 271, 274 n.4 (5th Cir. 1993); Lynch v.

Cannatella, 810 F.2d 1363, 1376 (5th Cir. 1987).   To the extent

that Slaughter seeks relief for an allegedly wrongful

disciplinary conviction, his claims are not cognizable under

§ 1983 because he has not alleged that the disciplinary

conviction has been reversed, expunged, or otherwise declared

invalid.   Edwards v. Balisok, 520 U.S. 641, 646-48 (1997); Heck

v. Humphrey, 512 U.S. 477, 486-87 (1994); see Clarke v. Stalder,

154 F.3d 186, 189 (5th Cir. 1998) (en banc), cert. denied, 525
U.S. 1151 (1999).

     AFFIRMED.